1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   EDWARD B. SPENCER,                            )   Case No. 1:17-cv-01505-LJO-JDP
                                                   )
12                 Plaintiff,                      )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                     )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   EDWARD B. SPENCER, CDCR #F-32221
14   J. GUTIERREZ,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17
18          A settlement conference in this matter commenced on July 12, 2019. Inmate Edward B. Spencer,
19   CDCR #F-32221 is no longer needed by the Court as a participant in these proceedings, and the writ of

20   habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22            Jul 12, 2019
     DATE: ________________________                        ______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       1
